Title: From Thomas Jefferson to Philip Mazzei, 4 April 1787
From: Jefferson, Thomas
To: Mazzei, Philip



Dear Sir
Marseilles Apr. 4. 1787.

I have had the pleasure of finding your friend Soria alive and one of the most considerable merchants here. I delivered him your letter and he has shewn me all the attentions which the state of his mind would permit. A few days before my arrival his only son had eloped with jewels and money to the value of 40,000 livres, and I believe is not yet heard of. He speaks of you with friendship, and will be happy to see you on your way Southwardly. He has promised to make me acquainted with a well informed gardener whom I expect to find among the most precious of my acquaintances. From men of that class I have derived the most satisfactory information in the course of my journey and have sought their acquaintance with as much industry as I have avoided that of others who would have made me waste my time on good dinners and good society. For these objects one need not leave Paris. I find here several interesting articles of culture: the best figs, the best grape for drying, a smaller one for the same purpose without a seed, from Smyrna, Olives, capers, Pistachio nuts, almonds. All these articles may suceed on, or Southward of the Chesape[ake.] From hence my inclination would lead me no further Eastward as I am to see little more than a rocky coast. But I am encouraged  here with the hopes of finding something useful in the rice fields of Piedmont, which are said to be but a little way beyond the Alps. It will probably be the middle of June before I get back to Paris. In the mean time I wish to observe [to] you that if this absence, longer than you had calculate[d it], should render an earlier pecuniary supply necessary, lodge a line for me at Aix, poste restante, where I shall find it about the last of this month, and I shall with great pleasure do what may be needful for you. Be so good as to present me respectfully to the Maison de la Rochefoucault, and accept yourself very sincere assurances of esteem and regard from Dear Sir Your affectionate friend & humble servt,

Th: Jefferson

